Title: To George Washington from William Crawford, 23 May 1781
From: Crawford, William
To: Washington, George


                        
                            Dr General
                            May the 23d 1781
                        
                        Som time ago I wrote you relative to your round bottom Tract of Land. I can never find out what has bin don
                            about it wheather Thomas Lewis has returnd it or not. If you can give me any Direction About it I will do any thing in my
                            Power for you, the survay Aught to be returnd to the Office if it has not bin returnd This I will have don if it has not bin returnd, as I can have it don Emeditly. 
                        I intend out with General Clark on the Present Expedition if my Health will Permit but I am very unhealthy
                            latly haveing got much cold on the two Last Expeditions they being made in the Winter or at Least in cold weather. Any
                            Directions you may want to give me you can send by Mr Randolph he come to my house on his way to General Clark. I am Sir
                            your Very Humle Obedt Servant
                        
                            W. Crawford

                        
                    